Per Curiam.
This is a motion to dismiss the appeal in this case, and the motion was made on February 18, 1896. The grounds of the motion and the facts connected therewith are similar to those stated in Iron Co. v. City of Rapid City, 66 N. W- 499- The motion not having been made on the *338for the Eighth circuit, and no good cause having been shown why it was not made at the proper time, the motion must, for the reasons stated in the above case, be denied, without prejudice; and it is so ordered.